                                                            Case 2:19-cv-04347-JJT Document 23 Filed 07/15/19 Page 1 of 3



                                                   1   Michael D. Curran, No. 012677
                                                       MAYNARD CRONIN ERICKSON
                                                   2   CURRAN & REITER, P.L.C.
                                                   3   3200 North Central Avenue, Suite 1800
                                                       Phoenix, Arizona 85012
                                                   4   Telephone: (602) 279-8541
                                                       E-Mail: mcurran@mmcec.com
                                                   5
                                                   6   Attorneys for Defendants Jennifer Harrison, Sean Harrison,
                                                       Jeremy Bronaugh, Michael Pavlock and Eduardo Jaime
                                                   7
                                                                          IN THE UNITED STATES DISTRICT COURT
                                                   8
                                                   9                            FOR THE DISTRICT OF ARIZONA
                                                  10   Alliance of Christian Leaders of the East          No. 2:19-cv-04347-JJT
                                                       Valley; Magdalena Schwartz, in her
Maynard Cronin Erickson Curran & Reiter, P.L.C.




                                                  11                                                      JOINT MOTION TO EXTEND
                                                       individual capacity and as president pastor of
                                                  12                                                      RESPONSE DEADLINES FOR
      3200 N. Central Avenue., Ste. 1800




                                                       Alliance of Christian Leaders of the East
                                                       Valley; Iglesia Alfa y Omega; Elias Garcia, in     DEFENDANTS JENNIFER
           Phoenix, Arizona 85012
           ATTORNEYS AT LAW




                                                  13                                                      HARRISON, SEAN HARRISON,
                                                       his individual capacity and as pastor of Iglesia
                                                       Alfa y Omega; Iglesia Monte Vista; Angel           JEREMY BRONAUGH, MICHAEL
                                                  14
                                                       Campos, in his individual capacity and as          PAVLOCK AND EDUARDO JAIME
                                                  15   pastor of Iglesia Monte Vista; Iglesia Nueva
                                                                                                          (FIRST REQUEST)
                                                  16   Esperanza; Iglesia Apostolica; Helping with
                                                       All My Heart, Inc., an Arizona non-profit
                                                  17   corporation; Cristobal Perez, in his individual
                                                       capacity and as pastor of Iglesia Apostolica
                                                  18
                                                       De La Comunidad; Iglesia Cristiana El Buen
                                                  19   Pastor; Hector Ramirez, in his individual
                                                       capacity and as pastor of Iglesia Cristiana El
                                                  20   Buen Pastor; Terence Driscoll,
                                                  21
                                                                            Plaintiffs,
                                                  22   v.
                                                  23
                                                       Patriot Movement AZ; AZ Patriots; Jennifer
                                                  24   Harrison; Sean Harrison; Lesa Antone;
                                                       Russell Jaffe; Jeremy Bronaugh; Antonio
                                                  25   Foreman; Laura Damasco; Tami Jo Garver;
                                                  26   Michael Pavlock; “Brandi Payne”; Jane Roe;
                                                       “Eduardo Jaime”; John Does 1 & 2,
                                                  27
                                                                            Defendants.
                                                  28
        Case 2:19-cv-04347-JJT Document 23 Filed 07/15/19 Page 2 of 3



 1          Plaintiffs’counsel and counsel for Jennifer Harrison, Sean Harrison, Jeremy
 2
     Bronaugh, Michael Pavlock and Eduardo Jaime request that the response date for
 3
     Defendants Jennifer Harrison, Sean Harrison, Jeremy Bronaugh, Michael Pavlock and
 4
 5   Eduardo Jaime be extended until August 30, 2019.

 6          At this point, several of the other Defendants not seeking this extension have not
 7
     been served. Therefore, this extension will not unduly delay the process of this case and
 8
     will allow the parties to perhaps discuss an early resolution of this dispute.
 9
10          RESPECTFULLY SUBMITTED this 15th day of July, 2019.

11                                       MAYNARD CRONIN ERICKSON
                                         CURRAN & REITER, P.L.C.
12
13
                                         By /s/Michael D. Curran
14                                            Michael D. Curran
                                              3200 North Central Avenue, Ste. 1800
15                                            Phoenix, Arizona 85012
                                              Attorneys for Defendants Jennifer Harrison,
16
                                              Sean Harrison, Jeremy Bronaugh, Michael
17                                            Pavlock and Eduardo Jaime
18
                                         STINSON, LLP
19
20
                                         By    /s/Larry J. Wulken w/permission
21                                              Larry J. Wulken
                                                1850 N. Central Avenue, Ste. 2100
22                                              Phoenix, Arizona 85004-4584
                                                Attorneys for Plaintiffs
23
24
25
26
27
28

                                                 -2-
        Case 2:19-cv-04347-JJT Document 23 Filed 07/15/19 Page 3 of 3



 1   ORIGINAL       of the foregoing e-filed
     this 15th day of July, 2019, with:
 2
     Clerk of the Court
 3   United States District Court
     401 W. Jefferson
 4   Phoenix, AZ 85003
 5   COPYthof the foregoing electronically delivered
     this 15 day of July, 2019, to:
 6
     Honorable John J. Tuchi
 7   United States District Court
     401 W. Washington
 8   Phoenix, AZ 85003
 9   Larry J. Wulkan, Esq.
     Javier Torres, Esq.
10   Stinson, LLP
     1850 N. Central Avenue, Suite 2100
11   Phoenix, Arizona 85004-4584
12   David C. Dinielli, Esq.
     Beth D. Jacob, Esq.
13   Southern Poverty Law Center
     400 Washington Avenue
14   Montgomery, Alabama 36104
15   J. Tyler Clemons, Esq.
     Southern Poverty Law Center
16   201 S. Charles Avenue, Suite 2000
     New Orleans, Louisiana 70170
17
     Attorneys for Plaintiffs
18
     By: /s/H. Burnett
19
20
21
22
23
24
25
26
27
28

                                               -3-
